
	

113 HR 2522 IH: Fair Access to Co-ops for Veterans Act
U.S. House of Representatives
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2522
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2013
			Mrs. Carolyn B. Maloney of New
			 York (for herself and Ms.
			 Norton) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve and
		  make permanent the Department of Veterans Affairs loan guarantee for the
		  purchase of residential cooperative housing units, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Access to Co-ops for Veterans
			 Act.
		2.Improvement of
			 Department of Veterans Affairs loan guarantee for purchase of residential
			 cooperative housing units
			(a)In
			 generalSection 3710 of title
			 38, United States Code, is amended—
				(1)in subsection
			 (a)(12), by striking and before the date that is five years after that
			 date,; and
				(2)in subsection
			 (h)—
					(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
					(B)by inserting after
			 paragraph (1) the following new paragraph (2):
						
							(2)In prescribing regulations to carry out
				subsection (a)(12) the Secretary shall ensure that a loan for the purchase of
				stock or membership in a cooperative housing corporation that has been reviewed
				and approved by a lender approved by the Federal National Mortgage Association
				is not
				denied.
							.
					(b)Authority To
			 advertiseThe Secretary of
			 Veterans Affairs shall use the authority of the Secretary under section 532 of
			 title 38, United States Code, to advertise the availability of loan guarantees
			 for housing cooperative share loans under section 3710(a)(12) of such title and
			 shall take such other appropriate actions as may be necessary to notify
			 eligible veterans, participating lenders, and interested realtors of the
			 availability of such loan guarantees and the procedures and requirements that
			 apply to the obtaining of such guarantees.
			
